IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-19-00037-CR

RICHARD TYE WILLIAMS,
                                                           Appellant
v.

THE STATE OF TEXAS,
                                                           Appellee



                           From the 82nd District Court
                             Robertson County, Texas
                          Trial Court No. 16-07-20291-CR


                           MEMORANDUM OPINION


       The jury convicted Richard Williams of the offense of aggravated sexual assault

and assessed punishment at 55 years confinement. We affirm.

                              SUFFICIENCY OF THE EVIDENCE

       In the sole issue on appeal, Williams argues that the evidence is insufficient to

support his conviction. The Court of Criminal Appeals has expressed our standard of

review of a sufficiency issue as follows:
                When addressing a challenge to the sufficiency of the evidence, we
        consider whether, after viewing all of the evidence in the light most
        favorable to the verdict, any rational trier of fact could have found the
        essential elements of the crime beyond a reasonable doubt. Jackson v.
        Virginia, 443 U.S. 307, 319, 99 S. Ct. 2781, 61 L. Ed. 2d 560 (1979); Villa v. State,
        514 S.W.3d 227, 232 (Tex. Crim. App. 2017). This standard requires the
        appellate court to defer "to the responsibility of the trier of fact fairly to
        resolve conflicts in the testimony, to weigh the evidence, and to draw
        reasonable inferences from basic facts to ultimate facts." Jackson, 443 U.S. at
        319. We may not re-weigh the evidence or substitute our judgment for that
        of the factfinder. Williams v. State, 235 S.W.3d 742, 750 (Tex. Crim. App.
        2007). The court conducting a sufficiency review must not engage in a
        "divide and conquer" strategy but must consider the cumulative force of all
        the evidence. Villa, 514 S.W.3d at 232. Although juries may not speculate
        about the meaning of facts or evidence, juries are permitted to draw any
        reasonable inferences from the facts so long as each inference is supported
        by the evidence presented at trial. Cary v. State, 507 S.W.3d 750, 757 (Tex.
        Crim. App. 2016) (citing Jackson, 443 U.S. at 319); see also Hooper v. State, 214
S.W.3d 9, 16-17 (Tex. Crim. App. 2007). We presume that the factfinder
        resolved any conflicting inferences from the evidence in favor of the verdict,
        and we defer to that resolution. Merritt v. State, 368 S.W.3d 516, 525 (Tex.
        Crim. App. 2012). This is because the jurors are the exclusive judges of the
        facts, the credibility of the witnesses, and the weight to be given to the
        testimony. Brooks v. State, 323 S.W.3d 893, 899 (Tex. Crim. App. 2010).
        Direct evidence and circumstantial evidence are equally probative, and
        circumstantial evidence alone may be sufficient to uphold a conviction so
        long as the cumulative force of all the incriminating circumstances is
        sufficient to support the conviction. Ramsey v. State, 473 S.W.3d 805, 809
        (Tex. Crim. App. 2015); Hooper, 214 S.W.3d at 13.

               We measure whether the evidence presented at trial was sufficient
        to support a conviction by comparing it to "the elements of the offense as
        defined by the hypothetically correct jury charge for the case." Malik v.
        State, 953 S.W.2d 234, 240 (Tex. Crim. App. 1997). The hypothetically
        correct jury charge is one that "accurately sets out the law, is authorized by
        the indictment, does not unnecessarily increase the State's burden of proof
        or unnecessarily restrict the State's theories of liability, and adequately
        describes the particular offense for which the defendant was tried." Id.; see
        also Daugherty v. State, 387 S.W.3d 654, 665 (Tex. Crim. App. 2013). The "law
        as authorized by the indictment" includes the statutory elements of the
Williams v. State                                                                               Page 2
        offense and those elements as modified by the indictment. Daugherty, 387
S.W.3d at 665.

Zuniga v. State, 551 S.W.3d 729, 732-33 (Tex. Crim. App. 2018).

        N. G. lived with her father and brother in a home with no electricity or running

water. She testified that on April 25, 2005, she came home after dark and changed and

got ready for bed. After she got in bed, someone pushed her head into her pillow and

crawled on top of her. N.G. testified that she felt something cold pressed up against her

neck that she assumed was a knife, and she then felt her clothes being cut off of her. N.G.

stated that the man used her clothes to tie her up, and he put her panties in her mouth to

keep her quiet. The man then penetrated her sexual organ with his sexual organ. He

then told her not to move, and he left out of her window.

        N.G. waited and then went to get her brother. Later that day, she went to the

police and then to the hospital for a sexual assault exam. N.G. told the police that it could

have been T.M. who assaulted her because he had recently been bothering her. T.M. had

a large build, and N.G. said her attacker was a large person. N.G. testified that she did

not have any further contact with the police until 2015.

        The nurse gathered physical evidence from N.G. including blood and saliva

samples, hair combings, fingernail clippings, and she assisted in obtaining vaginal swabs.

N.G. was “on her period” during the sexual assault, and the nurse removed the tampon

N.G. was wearing at the time of the assault and preserved it with the other evidence.



Williams v. State                                                                      Page 3
        Several years later, the Hearne Police Department received notification from the

Texas Department of Public Safety Crime Lab of a match between a DNA profile from a

CODIS sample linked to Richard Williams and the DNA profile recovered from a

Gatorade bottle found in N.G.’s bedroom. Williams was an acquaintance of N.G.’s father.

Investigator Steve Grace, with the Robertson County District Attorney’s Office, testified

that after receiving the information, he located Williams and obtained a DNA sample

from him. Investigator Grace questioned Williams and asked him if it was possible the

DNA he collected would match that taken from N.G. Williams replied that it is possible.

Investigator Grace asked Williams if it is possible he went into N.G.’s room that night

and had sex with her. Williams responded that it was very possible. Investigator Grace

also obtained a DNA sample from T.M.

        A DNA analyst from the Texas Department of Public Safety Crime Lab testified

that the evidence supports Williams as a contributor to the DNA on the Gatorade bottle

recovered from N.G.’s room after the sexual assault. The DNA analyst further testified

that the DNA from a sperm cell fraction recovered from the tampon string taken from

N.G. was consistent with Williams. There was also an epithelial cell fraction from the

tampon string that indicated Williams as a contributor. T.M. was excluded as being a

contributor to DNA from the sperm cell and the epithelial cell was inconclusive as to T.M.

        Williams argues that the jury “could not arrive rationally at a finding of guilt.”

Williams does not dispute that N.G. was sexually assaulted, but rather contends that the


Williams v. State                                                                   Page 4
identity of the person who committed the offense is in dispute. Williams seeks to have

this Court use the “equipoise rule” in evaluating the rationality of the jury’s findings and

argues that the evidence points equally to both him and T.M.

        It is the State's burden to prove each element of the offense beyond a reasonable

doubt, not to exclude every conceivable alternative to a defendant's guilt. Merritt v. State,

368 S.W.3d 516, 525 (Tex. Crim. App. 2012). The jury heard evidence from a DNA analyst

that a sperm cell fraction and an epithelial cell fraction from a tampon worn by N.G.

during the sexual assault matched that of Williams. N.G. testified that she never had

consensual sexual relations with Williams. Further, Williams gave a statement to the

police that is was very possible he went into N.G.’s room that night and had sex with her

and also that the DNA sample he provided to the police would match that taken from

N.G. The DNA from the tampon string taken from N.G. was consistent with Williams,

and it excluded T.M. as a contributor. After viewing all of the evidence in the light most

favorable to the verdict, we find that a rational trier of fact could have found the essential

elements of the crime beyond a reasonable doubt. We overrule the sole issue on appeal.

                                           CONCLUSION

        We affirm the trial court’s judgment.




                                                  JOHN E. NEILL
                                                  Justice



Williams v. State                                                                       Page 5
Before Chief Justice Gray,
       Justice Davis, and
       Justice Neill
Affirmed
Opinion delivered and filed October 16, 2019
Do not publish
[CRPM]




Williams v. State                              Page 6